1 Reported in 227 N.W. 357.
This action was commenced against Jacob C. Avenson and Roy Doran as copartners under the name of J. C. Avenson Land Company. Defendant Roy Doran having departed this life before the trial, James E. Doran, as administrator of his estate, was substituted as defendant. He appeals from a judgment for plaintiff ordered after trial without a jury.
There is neither settled case nor bill of exceptions. There is only a transcript of the evidence certified by the court reporter. That is not enough to put the evidence or the proceedings at the trial before us for review. The only question which, even in the most favorable view of it, the record presents is whether the findings support the judgment. Thompson v. Lamb, 33 Minn. 196, 22 N.W. 443; Gourd v. County of Morrison, 118 Minn. 294, 136 N.W. 874; State ex rel. Yapp v. Chase, 165 Minn. 268, 206 N.W. 396. Even the decision is not included in the record. So, strictly speaking, the findings of fact may not be properly before us. But they seem to be recited fully by the judgment, and it is plain that they sustain it. The briefs and such record as we have indicate that the only question at the trial was whether at the time of the making of the contract sued upon between the J. C. Avenson Land Company and plaintiff, Roy Doran was a partner with Avenson in that firm. The finding recited by the judgment is that he was.
Judgment affirmed. *Page 417